               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,             Case No. 19-CR-157-JPS

 v.

 KENNETH J. THOMAS,
                                                                 ORDER
                            Defendant.


       On September 4, 2019, the grand jury returned an eight-count

indictment charging Defendant with armed robbery in violation of 18

U.S.C. §§ 924(c)(1)(A)(ii), 1951(a). (Docket #1). The parties filed a plea

agreement indicating that Defendant agreed to plead guilty to Counts One,

Three, Five, and Seven of the indictment. (Docket #31).

       The parties appeared before Magistrate Judge Nancy Joseph on

March 9, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #32). Defendant entered a plea of guilty as

to Counts One, Three, Five, and Seven of the indictment. (Docket #33 at 1).

After cautioning and examining Defendant under oath concerning each of

the subjects mentioned in Rule 11, Magistrate Judge Joseph determined that

the guilty plea was knowing and voluntary, and that the offenses charged

were supported by an independent factual basis containing each of the

essential elements of the offenses. Id.

       Magistrate Judge Joseph filed a Report and Recommendation with

this Court, recommending that: (1) Defendant’s plea of guilty be accepted;

(2) a presentence investigation report be prepared; and (3) Defendant be
adjudicated guilty and have a sentence imposed accordingly. Id. Pursuant

to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal Rule of

Criminal Procedure 59(b), the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation. Id. at 1–2. To date, no

party has filed such an objection. The Court has considered Magistrate

Judge Joseph’s recommendation and, having received no objection thereto,

will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #33) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 30th day of March, 2020.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
